[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
On July 20, 1992 the court entered a judgment of foreclosure by sale concerning property owned by Claude F. Pinette and Margaret J. Pinette. On August 29, 1992, the committee conducted a sale on the premises. An opening bid of $87,000.00 was made on behalf of the plaintiffs GTT Corp. as trustee of Onyx Properties Realty Trust as successor to the named plaintiff. On October 13, 1992 the court accepted the committee report over objection by the defendant Anthony P. Anzellotti.
The objection states that there were not sufficient bidders and that the sales price was inadequate. Mr. Anzellotti filed an appeal to the appellate court on October 29, 1992 and has now requested the court to articulate its reasons for accepting the committee report.
The debt was found to be $74,487.47 as of June 22, 1992. Attorneys fee of $2,300.00 were awarded as well as an appraisal fee of $350.00 and a title search fee of $150.00. Committee expenses of $1,025.85 were awarded as well as a committee fee of $2,388.00 and appraisal fee of $150.00. The return of the appraiser placed a value of $140,000.00 on the property.
The sale was duly advertised and Mr. Anzellotti was present but chose not to bid. He is subsequent in right to the plaintiff with two mortgages as well as the City of Torrington. It is apparent to the court that another sale would only increase the expenses and not result in any funds for Mr. Anzellotti. He had the opportunity to bid and for apparent business reasons chose not to. CT Page 11798
PICKETT, J.